DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species Fig. 1 in the reply filed on 13 July 2022 is acknowledged.  Claims 1-15 are pending and under examination.  Claims 16-19 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flow restrictor(s)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 9, 10, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The identified claims each recite a flow restrictor, which is not depicted in the instant drawings, nor is there any associated structural aspects comprising the flow restriction in combination with other recited elements of the claims.  It is unclear as to the exact structural makeup of the flow restrictor(s), and their associated placement and/or connection with regards to the other claimed elements, rendering the claims indefinite.  Claims 11-13 are also rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2011/0192217 to Choikhet et al.  Choikhet et al. disclose a mixer (see entire reference, in particular, Fig. 2) including an inlet manifold channel (220)  having an inlet at a proximal end of the inlet manifold channel for receiving an in inlet flow; an outlet manifold channel (240); and a plurality of transfer channels (270) fluidly connected between the inlet and outlet manifold channels, wherein the respective fluid connections are distributed along each of the inlet and outlet manifold channels and wherein the transfer channels inherently have different volumes (as recited in instant independent claim 1); wherein the respective fluid connections of the plurality of transfer channels are distributed substantially equally along the length of the inlet and outlet manifolds (as recited in instant dependent claim 2); wherein the plurality of transfer channels extends substantially within the same plane from the inlet and outlet manifold channels at each fluid connection (as recited in instant dependent claim 3); wherein the transfer channels are arranged substantially in the same plane (as recited in instant dependent claim 4); wherein the fluid connection of a first one of the transfer channels to the inlet manifold channel is adjacent the proximal end of the inlet manifold channel and the fluid connection of the first one of the transfer channels to the outlet manifold channel is adjacent the distal end of the outlet manifold channel (see bottom portion of mixer in Fig. 2, as recited in instant dependent claim 7); wherein the fluid connection of a last one of the transfer channels to the inlet manifold channel is adjacent the distal end of the inlet manifold channel and the fluid connection of the last one of the transfer channels to the outlet manifold channel is adjacent the proximal end of the outlet manifold channel (see upper portion of mixer in Fig. 2, as recited in instant dependent claim 8):
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,637,463 to Lei et al.  Lei et al. discloses a mixer (see entire reference, in particular, Figs. 2 and 6-8) including an inlet manifold channel (210)  having an inlet at a proximal end of the inlet manifold channel for receiving an in inlet flow; an outlet manifold channel (112); and a plurality of transfer channels (see all transfer channels connected to the inlet and outlet manifold channels in Fig. 2) fluidly connected between the inlet and outlet manifold channels, wherein the respective fluid connections are distributed along each of the inlet and outlet manifold channels and wherein the transfer channels inherently have different volumes (see Figss 6-8) (as recited in instant independent claim 1); wherein the respective fluid connections of the plurality of transfer channels are distributed substantially equally along the length of the inlet and outlet manifolds (as recited in instant dependent claim 2); wherein the plurality of transfer channels extends substantially within the same plane from the inlet and outlet manifold channels at each fluid connection (as recited in instant dependent claim 3); wherein the transfer channels are arranged substantially in the same plane (as recited in instant dependent claim 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim(s) 5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0192217 to Choikhet et al. or U.S. 6,637,463 to Lei et al. as applied to claim 1 above, and further in view of U.S. 2007/0256736 to Tonkovich et al.   Choikhet et al. and/or Lei et al. disclose all the elements of a mixer recited in instant independent claim 1.   Choikhet et al. and/or Lei et al. do not explicitly disclose employment of flow restrictors placed in the recited locations, being fluidically coupled to the other recited elements/channels/manifolds, as recited in instant dependent claims 5, 9, 10, 14 and 15, or that the mixer is formed of a plurality of layers that comprise titanium being fusion bonded (as recited in instant dependent claims 11-15), however, it is well known to those of ordinary skill in the art as of the effective filing date to employ a series of layers/strata forming mixers (static/shear), especially in regards to microfluidic testing/elements, that are bonded in some manner, diffusion or otherwise, based on the choice of material, such as the recited titanium, which can only be bonded by a finite set of bonding processes (note: diffusion bonding is a product-by-process limitation, thus does not comport any structural aspects/limitations).  In addition, one of ordinary skill in the art as of the effective filing date would employ flow restrictors in any portion of the channels, flow connections/manifolds, or prior entry to the mixer to control/regulate the fluid flow through the mixer, to desired rates and/or pressures required.  In addition, in regards to titanium for the layers, a material design choice, since, based on the mixer application, and associated pressures and flow rates, to choose a strong material such as titanium, and subsequently employ fusion bonding, or any other of the limited set of choices to bonding methods/processes is a matter of design choice to one having ordinary skill in the art as of the effective filing date.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Evidence of this knowledge is given by Tonkovich et al., which discloses methods of manufacturing of microfluidic devices (see entire reference) having fluidic channels and static mixers (see para 0157) comprising two or more stacked layers in a 3-D pattern to form flow paths of the channel(s) (see para 0190), which can be formed of titanium and other metals (see para 0220) that are diffusion bonded together (see para 0203), capable of handling high pressure flows through the microfluidic device to treat/form non-Newtonian fluids (see abstract).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861